Stevens, J.
(specially concurring). I concur in the result reached by the court that the case must be reversed. I concur on all points discussed in the opinion of *734the court except, the one and important question as to the competency of Mrs. Mary T. Helm as a witness in her own behalf. On this point I dissent from the holding of the court, and it is upon this point alone that I express my views. The vital question is, Shall a legatee be admitted as a competent witness to support the will? According to the previous decisions of this court and abundant authorities elsewhere, both American and English, the legatee may testify in support of the will under which she claims. This question has been expressly decided by our court at least three times, and in each instance the legatee was held competent. In Kelly et al. v. Miller, 39 Miss. 17, this exact point was assigned for error. Jn the statement of the case by the reporter it is said:
Samuel E. Miller was first introduced by the propounders of the will, and his testimony was objected to by the petitioners, because he was the executor, of the will and principal legatee and devisee under the will, and was incompetent on the ground of interest. The objection to his testimony was overruled, and he was permitted to testify, and a bill of exceptions was taken to the ruling of the court.” *
In disposing of this objection our court, by Harris, J., said:
“The only error in law assigned, so far as we are able to ascertain from the arguments of counsel, ... is that the testimony of Miller’, the devisee, legatee, and executor under the will, was allowed over the. [objections] of appellant. On this point it is urged that, inasmuch as by our Code (page 434, art. 45) a devise or bequest to a subscribing witness to a will is declared to be void under certain circumstances, any devisee or legatee, whether a subscribing witness or not, is incompetent to testify when called to support a will in his favor. There is certainly no force in this objection.”
In addition to article 45 of the Code of 1857 referred *735to by the court, making a devise or bequest to a subscribing witness void under tbe limitations therein mentioned, there was in existence the basis for our present statute making witnesses incompetent to establish their own claims against the estate of a deceased person. Article 190, p. 510, Revised Code of 1857, expressly provided that no person should be a witness to establish his own claim to an amount exceeding fifty dollars against the estate of a deceased person. But in the face of both these statutes Miller was permitted to testify to establish the will.
About twenty-two years after the decision in Kelly et al. v. Miller, supra, our court expressly decided the point again in Tucker v. Whitehead, 59 Miss. 594. The court by Chalmers, J., said:
“First, there was no error in permitting the proponent, who was the principal legatee under the will, to testify in support of it. Kelly v. Miller, 39 Miss. 17. The point is decided the same way, though under statutes the phraseology of which is not identical with ours, in Massachusetts and Missouri. Shailer v. Bumstead, 99 Mass. 112; Garvin’s Adm’r v. Williams, 50 Mo. 206 . . . The contestant was admitted to testify without objection in Mullins v. Cottrell, 41 Miss. 291; and, though we find the point expressly decided in very few cases, yet an examination shows that it has been quite generally done without objection, both in this country and in England.”
In Covington v. Frank, 77 Miss. 606, 27 So. 1000, our court had for consideration the question whether persons whose heirship is denied are competent persons to prove their relationship. In the reasoning of the court on' this point, ou.r court adopted as a correct premise for argument the admitted fact that a legatee or devisee could testify to establish a will, and cited for the argument the two eases above mentioned. The language of the court by Terral, J., is significant. Our court there said:
*736“In Tucker v. Whitehead, 59 Miss. 594, and in Kelly v. Miller, 39 Miss. 17, it is held -that a person claiming title or right under a will may testify to establish the will by which their title to the estate of the testator is established; a like construction authorizes a person to establish his title to the intestate’s property by his own oath. They are parallel cases in every respect. If section 1740 did not exclude Mary Whitehead from testifying in Tucker v. Whitehead, or Miller from testifying in Kelly v. Miller, it ought not to exclude Mary Covington and Cornelia Miller from testifying in this case. The title of Mary Whitehead accrued upon the death of Covington. In neither case did the title originate in the lifetime,of the testator or of the intestate, and both are competent witnesses.”
There is a further significant statement in the opinion of the court in the Covington Frank Case that our present statute, at that time section 1740, Code of 1892, is in the nature of an exception to the' statute removing the disabilities of parties to a suit existing at common law, and that our present statute “excepts from that right or benefit the persons therein named; and it is a rule in the construction of statutes that exceptions must be .strictly construed.” And again the court says:
“Neither wife nor child has any interest in the property of the husband and father during his lifetime; dying intestate they would be his heirs, and to prove their i’elationship to him is to prove their title to his property by descent when cast; but it is not to prove a claim that originated in his lifetime. At the death of a person, dying intestate, eo instanti the title of the heirs accrues.”
And so I assert with confidence here that Mrs. Helm, the legatee or devisee under the will propounded, had , no claim which, in the language of the statute, “originated during the lifetime of such deceased person,” the testatrix. Her title and claim is based upon *737and through the will. It is a self-evident proposition that a will does not speak until the testator’s death. The will begins where life ended. The very nature of the will, that quality without which it would not be a will, makes it effective only after the death of the testator. So it is that under the literal and plain language of the statute a legatee is not asserting a claim which originated in the lifetime of the deceased. There is no case, unless it be the recent case of Cooper v. Bell, 114 Miss. 766, 75 So. 767, decided by Division A of this court, that has ever declared the’legatee or devisee an incompetent witness. I cannot give my consent to such holding. It is inconceivable to me that the legislature in enacting our statute had any such intention. The claim of the legatee is not based upon oral testimony. The claim is based upon the solemn last will and testament, a writing which speaks for itself. It ought not to be objectionable or even against the spirit of the statute for a legatee to identify this document or to resent any imputations .of fraud or undue influence or to rebut any testimony offered by the contestant to that effect. To shut the mouth of the legatee when there is a contest of the will is to place the legatee in an attitude where he cannot defend himself. We are taught that every one has the right of self-defense and the right to enjoy life, liberty, property, and the pursuit of happiness. A legatee should have, and under the plain terms of our statute does have, the right to defend the will against unwarranted charges of fraud or undue influence, and to protect his own reputation and character. Our court so ruled in Jamison v. Jamison, 92 Miss. 469, 46 So. 83, 945. A contrary rule would permit the contestants to introduce an unscrupulous witness to testify to a state of facts tending to show undue influence by the legatee and to place the setting and circumstances in such way as to require the positive testimony of the legatee to rebut or overthrow the effect of such evidence. In the present case severe and *738sweeping charges are made by the contestants of fraud and undue influence on the part of M. T. Hehn, even to the extent of charging that the testatrix “was virtually kept a prisoner by the said M. T. Helm.” It is not proper here to comment upon the testimony that was introduced, or that possibly will be introduced on a, retrial of the ease. I do say, however, that the contestants have raised serious issues, the truth of which reflects upon the character of the legatee. In supporting the charge of undue influence generally the onus is upon the contestants. Of course I concede that a prima facie case must be made by the proponents. The only proof of insanity or mental incapacity thus far shown is' that the testatrix was an epileptic. The authorities do not class this as insanity, and the proof tends to show thus far that for many many years after the execution of the will now contested the testatrix was in no worse condition mentally than she was at the time the will was executed. Unless she was mentally capable of executing a will, the testatrix could not be subject to undue influence. Mrs. Helm is shown to have been present in the law office of Judge Orr at the time the will was prepared, but she was in a different room and took no part whatever in suggesting or explaining to the judge what was to be incorporated in the document. It is stated by Mr. Schouler that:
“The mere presence of a beneficiary under a will at its execution is not improper, suspicious, or objectionable, where no proof appears that he actively instigated the business.” Schouler on Wills, Executors, and Administrators (5 Ed.), par. 245.
In many instances the testimony of the legatee would be pertinent and important in identifying the document as a last will. To illustrate: A father might execute a holographic will naming his eldest son testator and one of the chief beneficiaries. In the execution of such a will witnesses are not required. May not the eldest son produce the document and identify *739the handwriting and vouch for the integrity of the document? To deny the right in such a case would, it seems to me, be a shocking denial of justice, and certainly a result never contemplated by - our lawmakers in framing our statute. In the case of Bookout v. Shannon, 59 Miss. 378, a physician probated an open account for services rendered, and produced his original books of account as evidence of his claim. The books could not speak without being sufficiently identified and vouched for. The physician was permitted, not only to identify the books, but to testify orally as to the meaning of certain “hieroglyphics in which the account was kept.” No one but the physician knew the key that would unlock or interpret these hieroglyphics, and the physician gave the key as well as identified the books. This case well supports the view that a statute should receive a reasonable construction. Let us take another illustration. The contestants of a will might and do frequently introduce testimony as to the declarations or statements made by the beneficiaries in a will, statements conceived to be against interest. Could not the beneficiaries take the stand and rebut this character of testimony? The court is here holding that they are unqualifiedly incompetent as witnesses for or against a will.
The Whitehead-Kirk Case, 104 Miss. 776, 61 So. 737, 62 So. 432, 51 L. R. A. (N. S.) 187, Ann. Cas. 1916A, 1051, is not controlling here. The testimony there condemned was held to be against the spirit, if not the letter, of the statute. The Whitehead-Kirk Case did not expressly overrule, and did not undertake to overrule, either one of the other eases which has expressly decided the point here at issue. On the contrary, the opinion (104 Miss., bottom of page 823 and top of page 824, 62 So. 432, 433 [51 L. R. A. (N. S.) 187, Ann. Cas., 1916A, 1051]) expressly said:
“It is also contended that former decisions of this court, are in conflict with our decision of the present *740case; but no such decision has been. cited, and it is believed that none can be found.”
This statement makes it clear that the court did not intend to overrule any previous decision of this court, but on the contrary, the court intended to say, and I think did say, that the decision in the Whitehead-Kirk Case was based upon a state of facts never before considered by this court. The previous decisions of the court- were reviewed ydth the express purpose of demonstrating that the opinion then being delivered was in harmony with previous deliverances of our court. The only case that could possibly be held in conflict with the present opinion is that of Cooper v. Bell, 114 Miss. 766, 75 So. 767. A close examination of the opinion in Cooper v. Bell will show that a decision on the point now presented was expressly pretermitted. In the Cooper-Bell Case Mrs. Rutland occupied the same position which Mrs. Helm here occupies. She was a legatee, and was offered as a witness .to prove that the -testator was mentally sound at the time of the execution of the codicil. Under the issues there presented our court said that the rejection of her testimony “cannot be complained of by appellant for the reason that, whether right or wrong, it was in her favor and against appellee.” In reference to Whitehead v. Kirk, supra, I make this further observation, that the primary object and result of the testimony there condemned tended to create" a state of facts which would irrevocably fix the claim of the witness, a state of facts existing during the lifetime of. the deceased. In this regard the opinion falls within the statutes enacted in many of the states and the decisions of many of the courts condemning the personal conversations or transactions of the witness with the deceased. In addition to the decisions of our court holding that a legatee is competent, many decisions of other courts are listed • in the editor’s note to Whit*741ehead v. Kirk, 51 L. R. A. (N. S.) 187. It is there shown that in the states of Alabama, Arkansas, Delaware, Florida, Georgia, Kentucky, Maine, Maryland, Massachusetts, Michigan, Missouri, New Jersey, Ohio, Pennsylvania, Ehode Island, Tennessee, Texas, Utah, Vermont, and Virginia legatees and devisees are competent witnesses on the contest of a will, and the editor’s note state that:
“So far as the form and phraseology of the statute are concerned, none of the other statutes appear so unfavorable as the Mississippi statute to the view adopted in Whitehead v. Kirk. ....There seems to be no authority, outside of Mississippi, for the view that the right to succeed to a decedent’s estate, as widow or heir, amounts to 'a claim’ against the estate; much less that it amounts to a claim against the estate originating in the lifetime of the decedent.”
I quote from these notes to emphasize the fact that our court went a long ways in Whitehead v. Kirk, and I for one am not in favor of enlarging or extending the force and effect of that opinion. To do so would class wills and the effort of legatees to uphold wills as something' unlawful. It tends to characterize a will as malum prohibitum and to say to the beneficiary, “Touch not, handle not, the unclean thing.” The innocent objects of many a bounty provided in wills frequently know nothing whatever about even the existence of the will until after the testator’s death. .The beneficiaries are frequently widows, children, and other relatives, who are not consulted by the testator and who naturally resent imputations of fraud or improper influence, and who ought not be slandered in court without an opportunity to be heard.
In addition to the almost unbroken line of decisions listed in the L. R. A. notes, supra, it is stated in 40 Cyc. p. 2266:
*742“The statutes excluding evidence in actions by or against representatives or relating to transactions' with a decedent are usually held not applicable in proceedings for the probate or contest of a will” and also in Borland on Wills, p. 69:
‘ ‘ The rule of the common law excluding devisees and other parties in interest and the modern statutes making them competent upon condition of relinquishing their claim under the will apply to attesting witnesses only, and not to devisees or legatees who might be called generally as witnesses in a will contest.”
I think Mrs. Helm is a competent witness, that her testimony should .not have been excluded, and that this is simply an additional reason why the case should be reversed and remanded for a new trial.